Citation Nr: 1018780	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-24 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from September 1966 
to September 1968.  He also had unverified periods of reserve 
training.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for bilateral hearing loss and tinnitus.

In August 2009, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claims (as reflected in a March 
2010 supplemental statement of the case (SSOC)) and returned 
this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Hearing loss is shown to have as least as likely as not, 
developed as a result of an established event, injury, or 
disease during active service.

3.  Tinnitus is shown to have as least as likely as not, 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009). 

2.  Tinnitus was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this claim.  Because of the decision in this case, any 
deficiency in the initial notice to the Veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. §3.385 (2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis


The Veteran contends he is entitled to service connection for 
hearing loss and tinnitus incurred as a result of noise 
exposure during active service.

The Veteran's DD-214 reflects that during service, his 
military occupational specialty was quartermaster.  Service 
personnel records also reflect the Veteran served on the USS 
Borie (DD-704) and USS Mullinnix (DD-944).

The Veteran's active duty service treatment records reflect 
no complaints, findings, or diagnosis of hearing loss or 
tinnitus.  During a September 1968 separation examination, 
the examiner found 15/15 hearing on both the right and left 
ears.  A June 1971 report of medical history obtained with a 
period of active duty for training, the Veteran reported 
hearing loss and ear, nose, or throat trouble.  The Veteran 
also indicated that his occupation was surveyor. 

In a January 1995 employment physical record, the Veteran was 
reported to have severe hearing loss, and hearing protection 
was recommended. 

The Veteran provided a private physician statement from J. 
I., M.D. dated in December 2005, in which the physician 
opined that it was feasible within some degree of medical 
certainty that the Veteran's high frequency hearing loss was 
from his in-service artillery exposure.  The physician added 
that over the years his high frequency loss had worsened, but 
that was likely due to other factors. 

In a December 2005 statement from C. W., M.D., the private 
physician opined that the Veteran's hearing loss was a noise-
induced hearing loss that was a result of his service in the 
Navy as well as presbycusis. 

In an October 2006 statement, the Veteran reported that while 
assigned to the USS Borie he was involved in a shore 
bombardment exercise, and that the intensity of the blasts 
were enough to nearly knock him off his feet.  He stated that 
at that time he had to try to hold the worn out headset 
against his ears while trying to operate the scope.  He 
indicated that in 1979 his ears started ringing, and he had 
reported hearing loss within three years of separation of 
service.  He further stated that would like to return to work 
as a surveyor, but that he can not do so because most 
surveying work is on or along noisy construction sites and 
highways. 

A buddy statement dated in July 2007 from C. W., indicated 
that he served on the USS Borie his entire career and that he 
believed the Veteran was correct about training during that 
time, as the ship was leaving for Vietnam in April to provide 
gunfire support.  He also reported that those guns were 
extremely loud and that they had very little/no protection 
from the noise. 

During an October 2009 VA examination the Veteran complained 
of progressive bilateral hearing loss and constant tinnitus 
in his right ear and intermittent tinnitus in his left.  He 
reported that while in service aboard a destroyer in 1967, 
the forward gun fired near his proximity and he immediately 
noticed a loud ringing in both ears.  He also believed he had 
suffered some degree of hearing loss.  He reported that the 
tinnitus had eventually stopped and had suddenly started 
again in 1969.  The Veteran indicated that he was a 
cartographer throughout his entire civilian live, including 
both before and after his active service, and as such, he 
denied any history of significant civilian occupational noise 
exposure.  He did report having some experience as a hunter 
prior to his military service, but denied civilian 
recreational noise exposure otherwise.  The examiner 
diagnosed mild to severe sensorineural hearing loss at 250 
through 8000 Hz in the right ear and moderate to severe and 
profound sloping sensorineural hearing loss at 1500 through 
8000 Hz on the left.  The examiner opined that if what the 
Veteran reported was true, referring to the loud gun blast 
aboard ship near his proximity and his lack of civilian 
occupational or recreational noise exposure, hearing loss and 
tinnitus were as likely as not related to his military 
service. 

In view of the totality of the evidence, including the 
Veteran's documented hearing loss, his current complaints of 
persistent sensorineural hearing loss and tinnitus since 
service, the opinion of the October 2009 VA physician as to 
an etiology consistent with noise exposure, and the December 
2005 opinions of the private audiologists which related 
hearing loss and tinnitus to service, the Board finds that 
the Veteran's hearing loss and tinnitus as likely as not 
developed as a result of his active service.  The Veteran's 
report of exposure to combat noise is consistent with his 
duties during active service.  The Board finds his statements 
as to noise exposure during and after service to be credible.  
There is no evidence of record to the contrary indicating any 
other etiological cause for his hearing loss and tinnitus.  
Consequently, the Board finds that, resolving reasonable 
doubt in the Veteran's favor, service connection bilateral 
for hearing loss and tinnitus is granted.


ORDER

Entitlement to service connection for hearing loss is 
allowed.

Entitlement to service connection for tinnitus is allowed.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


